Vanguard Balanced Index Fund Vanguard FTSE Social Index Fund Vanguard Institutional Total Stock Market Index Fund Vanguard LifeStrategy ® Conservative Growth Fund Vanguard LifeStrategy Moderate Growth Fund Vanguard LifeStrategy Growth Fund Vanguard Total Stock Market Index Fund Vanguard Variable Insurance Fund REIT Index Portfolio Vanguard Variable Insurance Fund Total Stock Market Index Portfolio Supplement to the Prospectuses and Summary Prospectuses New Benchmark The Dow Jones U.S. Total Stock Market Index, one of several equity performance benchmarks for each Fund, has been replaced with the Dow Jones U.S. Total Stock Market Float Adjusted Index. While the former index represented all U.S. equity securities, the float-adjusted version of the index excludes shares of securities that are not available for public trading. Returns for the new benchmark will be included in future prospectus updates. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS DJB1 122012
